Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed July 21, 2022 has been entered.  Claims 1-27 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 

4.	Claims 1-27 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 15-27) and a machine (claims 1-14); where the machine is substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
[[A system of]] providing an integrated cash value life insurance policy having at least one individual term insurance policy and at least one individual annuity policy, owned by an individual, with the at least one individual term insurance policy or the at least one individual annuity policy issued from a same or separate insurance companies…: 
combining the first and second individual policy data from the at least one individual term insurance policy and the at least one individual annuity policy from the respective [[insurance company administrative systems]] into an integrated portfolio of policies; 
determining aggregate premiums and cash value for the integrated portfolio of policies to create an integrated cash value life insurance policy; 
determining whether the integrated portfolio of policies creating the integrated cash value life insurance policy, satisfies a material change in benefits threshold;  
determining, from the integrated portfolio of policies, a compliance method to be used for an integrated cash value life insurance policy calculation of definitional limits of premium and cash value for the integrated portfolio of policies; 
selecting a method for determining an insurance interest rate (IIR) to be used in the definitional limit calculations; 
determining definitional limits on aggregate premium and cash value for the integrated portfolio of policies based on (i) the material change in benefits threshold, (ii) the compliance method, and (iii) the IIR; 
analyzing… whether the integrated cash value life insurance policy consisting of a portfolio of separate individual term insurance and annuity policies is compliant with the definitional limits for the integrated cash value life insurance policy.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., insurance -- here, generating a life insurance product). 

Step 2A, Prong 2
7.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g., one or more processors, one or more non-transitory computer-readable media storing computing instructions, an insurance company administrative system, a secure network, separate computing systems communicatively coupled to different computing networks, and a user interface). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
	Additionally, claim 1 recites the limitation, “analyzing, by coordinating analysis of data streams from separate computing systems communicatively coupled to different computing networks...” This limitation simply states that the analysis performed regarding the compliance of the portfolio is based on the coordination of data streams between multiple computer systems. However, the claims do not provide significant detail regarding how the coordination process is implemented. Rather, the claims simply recite this process at a high level of generality. Therefore, this limitation amounts to no more than simply applying a generic network of computing systems to implement the abstract idea on a computer.
	Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also recites the following limitations:
transmitting a first electronic communication to a first respective insurance company administrative system to obtain first individual policy data, the first respective insurance company administrative system connected to a first secure network; 
transmitting a second electronic communication to a second respective insurance company administrative system to obtain second individual policy data, the second respective insurance company administrative system connected to a second secure network different than the first secure network; 
receiving, in a third electronic communication from the first respective insurance company administrative system, the first individual policy data; 
receiving, in a fourth electronic communication from the second respective insurance company administrative system, the second individual policy data.
	These limitations merely state that the system sends electronic data requesting policy data from two different insurance companies, and receives the policy data via additional electronic communications. These limitations amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
	Claim 1 also includes the following limitation:
updating a user interface to display the integrated cash value life insurance policy to a policy owner a premium and cash value capacity to stay compliant and notifying the policy owner of any compliance breaches while continuously analyzing the data streams from the separate computing systems communicatively coupled to different computing networks.
	These limitations simply state that the system displays compliance information to the user and outputs a notification to the user when a compliance breach is detected. In other words, these limitations simply recite process steps for outputting information to the user via an interface. Therefore, these limitations amount to no more than mere data outputting/displaying, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	
Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. one or more processors, one or more non-transitory computer-readable media storing computing instructions, and computing systems communicatively coupled to different computing networks), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 149-152). 
	Additionally, the following limitations identified above as insignificant extra-solution activity (mere data gathering) have been revaluated in Step 2B:
transmitting a first electronic communication to a first respective insurance company administrative system to obtain first individual policy data, the first respective insurance company administrative system connected to a first secure network; 
transmitting a second electronic communication to a second respective insurance company administrative system to obtain second individual policy data, the second respective insurance company administrative system connected to a second secure network different than the first secure network; 
receiving, in a third electronic communication from the first respective insurance company administrative system, the first individual policy data; 
receiving, in a fourth electronic communication from the second respective insurance company administrative system, the second individual policy data.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Additionally, the following limitation identified above as insignificant extra-solution activity (mere data outputting) has been reevaluated under Step 2B:
updating a user interface to display the integrated cash value life insurance policy to a policy owner a premium and cash value capacity to stay compliant and notifying the policy owner of any compliance breaches while continuously analyzing the data streams from the separate computing systems communicatively coupled to different computing networks.
	In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claim 15 is similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 15 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 15 and 1 is that claim 15 is drafted as a method rather than as a system. Similarly, as described above regarding claim 1, claim 15 recites generic computer components (e.g., one or more processors, one or more non-transitory computer-readable media storing computing instructions, an insurance company administrative system, a secure network, separate computing systems communicatively coupled to different computing networks, and a user interface) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 15, claim 15 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
10.	Dependent claims 2-14 and 16-27 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2 and 16 merely provide further definition to the “material change in benefits threshold” recited in claims 1 and 15. Simply stating that the material change threshold comprises a regulation or an intent of a regulator to establish a regulation does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the type of data represented by the material change threshold.
	Claims 3 and 17 simply refine the abstract idea because they recite a process step (i.e., determining whether a CVAT or GPT method was selected by the policy owner) that falls under the category of organizing human activity, namely fundamental economic principles and practices, as described above regarding claim 1.
	Claims 4 and 18 simply refine the abstract idea because they recite a process step (i.e. selecting a dynamic method or a static method based on a selection by an owner of the master product or a method established by a regulator) that falls under the category of organizing human activity, namely fundamental economic principles and practices, as described above regarding claim 1.
	Claims 5, 7, 19, and 21 simply state that the system/method receives policy data and contract information (claims 5 and 19) and analysis information (claims 7 and 21). Such limitations amount to no more than mere data gathering, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Claims 6 and 20 simply further refine the abstract idea because they recite process steps (i.e., determining assumption information for calculating the definitional limits) that fall under the category of organizing human activity, namely fundamental economic principles and practices, as described above regarding claim 1.
	Claims 8 and 22 simply further refine the abstract idea because they recite process steps (i.e., determining if the material benefits threshold has been satisfied, resetting one or more variables, determining new assumptions, and restarting the compliance analysis) that fall under the category of organizing human activity, namely fundamental economic principles and practices, as described above regarding claim 1.
	Claims 9 and 23 simply further refine the abstract idea because they recite process steps (i.e., determining if the material benefits threshold has been satisfied, and in response to determining that the threshold has been satisfied, performing compliance analysis for a first period of time) that fall under the category of organizing human activity, namely fundamental economic principles and practices, as described above regarding claim 1.
	Claim 10 merely provides further definition to the “period of time” recited in claim 9. Simply stating that the period of time is 24 hours does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the length of time during which the compliance analysis is performed.
	Claims 11 and 24 simply refine the abstract idea because they recite a process step (i.e. performing a modified endowment contract (MEC) operation, and a 7702 operation and obtaining outputs from the MEC operation and the 7702 operation) that falls under the category of organizing human activity, namely fundamental economic principles and practices, as described above regarding claim 1.
	Claims 12 and 25 merely provide further definition to the term “compliance metric.” As stated above, there is insufficient antecedent basis for this limitation in the claims. However, simply stating that a compliance metric is based on the outputs from the MEC operation and the 7702 operation does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the type of data used to generate the compliance metric.
	 Claims 13 and 26 simply state that the system/method establishes data feeds with multiple computing systems across different networks. However, merely stating, at a high level of generality, that the system utilizes multiple computing devices connected over multiple networks does not amount to an improvement to any technology or technological field. Rather, this amounts to no more than simply applying a generic network of computing systems to implement the abstract idea on a computer.
	Claims 14 and 27 merely provide further definition to the “definitional limits” recited in claims 1 and 15. Simply stating that the definitional limits maintain satisfaction with tax regulations does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines how the definitional limits are used within the system/method.
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

Response to Arguments
11.	Applicant’s arguments filed July 21, 2022 have been fully considered. 
Arguments regarding 35 U.S.C. 101
12.	Applicant’s arguments (Amendment, Pgs. 12-16) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, on pages 12-16 of their remarks, the applicant references Trading Techs to argue that the GUI recited in independent claims 1 and 15 satisfies Step 1 of the Alice/Mayo test. Specifically, on pages 14 and 15 of their remarks, the applicant argues, “Like the claims at issue in the Trading Techs case, the claims in the present application satisfy Step 1 of the Alice/Mayo test because they recite a "specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface's structure" and provide advantages over prior art computerized trading systems. Trading Techs at 6. As explained above, the "specific, structured graphical user interface" in the Trading Techs involved an interface that included a "fixed display" and "dynamic display." Likewise, in the present application, the specific structure of the interface includes updating a GUI to display an integrated cash value life insurance policy to a policy owner a premium and cash value capacity to stay compliant and notifying the policy owner of any compliance breaches while continuously analyzing the data streams from the separate computing systems communicatively coupled to different computing networks.” The examiner respectfully disagrees. 
Specifically, the examiner notes that the claims at issue in Trading Techs are primarily directed to specific improvements in the ability of a graphical user interface to display data to a user. In other words, the claims recite specifics regarding how the interface displays information to the user. Unlike the claims in Trading Techs, the claims of the instant application simply state that the user interface displays compliance information regarding their policy to the user. In other words, the claims do not describe any detail regarding how the information is displayed by the interface. Rather, the claims simply state that the compliance information is displayed to the user. Therefore, there is no indication of an improvement to user interface technology presented in the claims. Thus, the implementation of a GUI in the claims amounts to no more than simply applying a generic interface technology to output information to a user.
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Arguments regarding 35 U.S.C. 102/103
13.	All prior rejections of the claims under 35 U.S.C. 102/103 have been withdrawn in response to the applicant’s amendments. Specifically, the following limitations of claim 1 were not identified in the prior art:
updating a user interface to display the integrated cash value life insurance policy to a policy owner a premium and cash value capacity to stay compliant and notifying the policy owner of any compliance breaches while continuously analyzing the data streams from the separate computing systems communicatively coupled to different computing networks.
	The prior art reference which most closely teaches the limitations recited above is Berlin (U.S. Patent No. 8660863). Berlin discloses a system for combining a life insurance policy with one or more associated investment vehicles managed by an asset manager to form a variable universal life insurance product. The system may track a policyholder’s cumulative premium payments during the first seven years to determine if the payments exceed a limit specified in the Internal Revenue Code (i.e., the system monitors the policy for compliance with tax regulations). However, Berlin does not teach an interface for displaying, to a policyholder, a premium and cash value capacity to stay compliant with the regulations. Similarly, Berlin does not teach a process for providing notifications to the policyholder when compliance breaches occur. Substantially similar limitations are also recited in independent claim 15.

Arguments regarding 35 U.S.C. 112(b)
14.	The rejection given to claims 12 and 25 under 35 U.S.C. 112(b) in the Non-Final Office Action dated April 26, 2022 has been withdrawn in response to the applicant’s amendments.

Citation of Pertinent Prior Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pesci-Anderson (U.S. Pre-Grant Publication No. 20130096955): Describes a method of complying with at least one legal authority related to the insurance industry and assuring compliance with the at least one insurance related legal authority.
Laning (U.S. Pre-Grant Publication No. 20050137913): Describes a system and method that covers the liabilities faced by an individual or entity due to changes in the tax laws or regulations by enabling an individual or entity to handle these liabilities created by changes in laws or regulations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696